Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Sentry Select Insurance Co., as subrogee of           Appeal from the 62nd District Court of
 Sulphur Springs Ford Lincoln, Inc. d/b/a              Hopkins County, Texas (Tr. Ct. No.
 Brian Toliver Ford Lincoln, Appellant                 CV43564).         Memorandum Opinion
                                                       delivered by Justice Burgess, Chief Justice
 No. 06-19-00096-CV         v.                         Morriss and Justice Stevens participating.

 McRight-Smith Construction, LLC, f/k/a
 IAM Construction, LLC, Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.




                                                       RENDERED JANUARY 14, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk